Citation Nr: 9918341	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-51 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating for post-traumatic stress disorder in 
excess of 50 percent for the period from August 15, 1984 to 
August 13, 1998, and in excess of 70 percent for the period 
from August 14, 1998.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel

INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied a rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).  In a rating decision of July 1997, the RO awarded a 
50 percent rating for PTSD, effective from August 15, 1994.  
In December 1997, the Board remanded the case for the RO to 
schedule the veteran for a Travel Board hearing which he had 
requested in VA Form 9, dated in December 1996.  In a rating 
decision of October 1998, the RO awarded a 70 percent rating 
for PTSD, effective from August 14, 1998.  The veteran raised 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) and in a rating decision 
of March 1999, TDIU was granted, effective from February 9, 
1999.  The case was returned to the Board in April 1999..


REMAND

A personal hearing was conducted before a hearing officer at 
the RO in December 1996.  However, in the substantive appeal 
received at the RO in December 1996, the veteran requested a 
hearing at a local VA office before the Board.  Although the 
Board remanded this case in December 1997 for the RO to 
schedule a Travel Board hearing, it appears that the RO has 
not scheduled such a hearing.  The evidence of record does 
not contain a letter from the RO to the veteran notifying him 
of the scheduled date and time of such a hearing or any other 
indication that the requested hearing was scheduled.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
his docket number unless the RO is 
properly notified that the veteran 
withdraws his request for such a hearing.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


